FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUE SHERMAN,                                     No. 12-35480

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02003-JLR

  v.
                                                 MEMORANDUM *
WASHINGTON STATE JUDICIAL
SYSTEM, for the State of Washington,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Sue Sherman appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging constitutional violations arising from state

court proceedings concerning real property. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).

We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine because Sherman’s action

amounted to a forbidden “de facto appeal” of a state court judgment and raised

constitutional claims that were “inextricably intertwined” with that state court

judgment. See id. at 1163-65 (discussing Rooker-Feldman doctrine); see also

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman

doctrine barred plaintiff’s claim because alleged legal injuries arose from the “state

court’s purportedly erroneous judgment” and the relief he sought “would require

the district court to determine that the state court’s decision was wrong and thus

void”).

      The district court did not abuse its discretion in dismissing without leave to

amend because amendment would have been futile. See Albrecht v. Lund, 845
F.2d 193, 195 (9th Cir. 1998) (dismissal without leave to amend is not an abuse of

discretion if amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).




                                            2                                   12-35480
      Sherman’s contentions concerning the finality of the state court judgment,

her entitlement to a jury trial in this action, and defense counsel’s allegedly

improper citations to judicially noticeable state court proceedings and documents

are unpersuasive.

      AFFIRMED.




                                           3                                      12-35480